Citation Nr: 0119491	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-21 266	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left eye disorder, 
including residuals of a corneal injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1998 
rating decision by the RO which denied service connection for 
residuals of corneal foreign bodies of the left eye.

The Board notes that in April 1976, the veteran submitted an 
application for compensation or pension.  He stated that he 
was filing a claim based on a back condition and possible 
subluxation at C3-4.  In support of his claim, he submitted a 
hospital report covering the period of March 1976 to April 
1976.  The report showed that the veteran was in an 
automobile accident and that he was diagnosed as having a 
fracture of the left lateral mass of C3 with C3-4 rotary 
subluxation.  The RO never adjudicated this claim.  Thus, the 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have any residual disability from 
the corneal injury in service.

2.  The veteran has a current diagnosis of hyperopia and 
presbyopia which are types of refractive error.  Refractive 
error is not a disability for VA compensation purposes.


CONCLUSION OF LAW

A chronic eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in February 
1971, he was shot with blanks at close range.  Physical 
examination revealed lacerations in the left eye.  He had 6 
corneal foreign bodies in the left eye.  He had no 
lacerations of the right eye.  The impression was multiple 
corneal foreign bodies of the left eye.  The foreign bodies 
of the left eye were removed and an eye patch was applied to 
the left eye.  He was discharged to quarters.  There are no 
further treatment reports concerning the left eye.  A January 
1972 discharge examination report shows that the veteran's 
eyes were normal.  He was noted to have visual acuity of 
20/20.

In March 1998, 26 years following the veteran's service 
discharge, the veteran filed a claim of service connection 
for a left eye disability.  He reported that he incurred a 
left eye disability in 1971.  

A March 1998 VA eye examination revealed that this was the 
veteran's first visit to the VA eye clinic.  During the 
examination, the veteran complained of persistent difficulty 
reading at near.  He stated that such difficulties had 
progressed over the last five or six years.  He also reported 
having persistent blepharospasm.  The veteran reported a 
prior history of being shot in the face with a blank pistol 
and that he had bilateral corneal abrasions.  Physical 
examination revealed that his visual acuity at near in the 
right eye was 20/50 which corrected to 20/20, at distance 
20/30-2 which corrected to 20/20.  Visual acuity at near in 
the left eye was 20/50 which corrected to 20/20, and at a 
distance was 20/30-2 which corrected to 20/20.  The examiner 
stated that manifest refraction was hyperope and a +75 
hyperope in the left eye both giving a best corrected acuity 
of 20/20, he had a requirement for a +1 add giving J1+ acuity 
in both eyes.  Examination of the corneas revealed they were 
crystal clear.  There was no evidence of corneal scarring or 
any prior trauma.  The examiner diagnosed hyperopia, 
presbyopia, the combination of which makes it difficult for 
the veteran to read without glasses; history of blepharospasm 
not appreciated on examination; and history of blank blast to 
the face with corneal abrasions and no apparent sequelae.

In an October 1998 substantive appeal, the veteran reported 
that he would be submitting a medical opinion to support his 
claim and to allow him 90 days to do so.  To date, the 
veteran has not submitted such evidence.

II.  Analysis

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with during the pendency of this 
appeal.  In this regard, by virtue of the rating decision and 
statement of the case, the veteran and his representative 
were given notice of the information and evidence necessary 
to substantiate his claim.  Moreover, the RO has given the 
veteran an opportunity to submitted medical evidence in the 
form of a medical opinion for the purpose of supporting his 
claim.  It appears that all evidence has been obtained and 
associated with claims file.  Specifically, the information 
and evidence that has been associated with claims file 
consist of the veteran's service medical records, a report of 
VA examination, and personal statements made by the veteran 
and his representative in support of his claim.  The Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  Thus, under the 
circumstances of this case, the VA has satisfied its duties 
to notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. 
§ 5103A.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board observes that the veteran sustained an injury to 
his left corneal in February 1971 while in service.  He was 
shot with blanks at close range in the face.  His treatment 
included having foreign bodies removed from the corneal.  He 
was then discharged to quarters.  Postservice medical records 
fails to demonstrate that the veteran currently has any 
residual disability as a result of his left eye injury in 
service.  Upon undergoing VA examination of the eyes, the 
examiner stated that the veteran had no sequelae as a result 
of the corneal injury.  In the absence of evidence of a 
present disability (i.e., residual disability from the 
corneal injury in service) the claim of service connection 
for a left eye disorder fails.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

The Board notes that the May 1998 VA examination reveals 
diagnoses of hyperopia and presbyopia.  These disorders are 
types of refractive error.  See May 1998 VA examination 
(showing the veteran had manifest refraction); Parker v. 
Derwinski, 1 Vet. App. 522 (1991); Hughes v. Derwinski, 3 
Vet. App. 57 (1992); McNeely v. Principi 3 Vet. App. 357 
(1992).  The record clearly demonstrates that the disorders 
are not related to the veteran's corneal injury in service, 
as the examiner in 1998 stated that the veteran had no 
sequelae from this injury.  The Board notes that a review of 
the veteran's service medical records shows that he did not 
have hyperopia or presbyopia in service.  Upon his service 
discharge, his eyes were normal and he had visual acuity of 
20/20.  The Board observes that the veteran cannot be granted 
service connection for any type of refractive error of the 
eye (i.e., hyperopia and presbyopia).  38 C.F.R. § 3.303(c) 
provides that refractive error of the eye is not a disease or 
injury for which service connection may be established. 

The May 1998 VA examination also reveals an impression that 
the veteran had a history of blepharospasm.  The examiner 
noted that such was not present on examination.  Since there 
is no evidence showing that the veteran currently has 
blepharospasm, service connection cannot be awarded for the 
condition.  Brammer, supra.

The Board notes that the veteran has no sequelae from the 
corneal injury in service.  The record fails to demonstrate 
that the veteran currently has visual impairment which is due 
to disease or injury in service (i.e., the corneal injury).  
Rather, the evidence shows that the veteran's visual 
impairment is attributable to refractive error (hyperopia, 
and presbyopia) which is not considered a disease or injury 
for VA purposes.  A claim of service connection based on 
refractive error must be denied as a matter of law  Sabonis 
v. Brown, 6 Vet. App. 426(1994).  Moreover, in the absence of 
a current disability of the left eye injury (i.e., residuals 
of a corneal injury, blepharospasm) which is related to 
service, the claim of service connection for a left disorder 
fails.

Given the facts in the instant case, the Board must find that 
the preponderance of the evidence is against the claim for a 
left eye disorder; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a left eye disorder, including 
residuals of a corneal injury, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

